          Case 1:19-cr-00710-SHS Document 45 Filed 07/17/20 Page 1 of 2
                                          U.S. Department of Justice

                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007

                                                     July 17, 2020

By ECF
                                                            MEMO ENDORSED
The Honorable Sidney H. Stein
United States District Judge
Southern District of New York
Daniel Patrick Moynihan Courthouse
500 Pearl Street
New York, New York 10007

   Re:     United States v. Hai Jiao Dai and Xin Hui Zhou, 19 CR 710 (SHS)

Dear Judge Stein,

        The Government respectfully writes on behalf of the defendants to request an
adjournment of the change of plea conference presently scheduled for July 20, 2020 to a date and
time of convenience to the Court in the week of October 12, 2020 or thereafter. The
Government consents to this request, which it understands is intended to permit both defendants
to appear with their current counsel at a time that minimizes the risk to all participants in the
change of plea proceedings arising from continuing public-health conditions. As previously
stated to the Court, the parties have reached an agreement on a pre-trial disposition of this case
that contemplates both defendants waiving indictment and being arraigned on a superseding
information that charges one count of failing to maintain information about the shipment, receipt,
sale, and distribution of cigarettes, in violation of Title 18, United States Code, Sections 2343(a)
and 2344(b), to which count both defendants will plead guilty pursuant to plea agreements with
the Government. The Government encloses the proposed superseding information here as
Exhibit A and the plea agreements executed by both defendants here as Exhibit B and Exhibit C
for the consideration of the Court. The Government believes that the time between July 20, 2020
and any adjournment is excludable under the Speedy Trial Act pursuant to 18 U.S.C.
§ 3161(h)(1)(G); however, with the consent of the defendants, the Government also respectfully
requests that the Court exclude time under the Speedy Trial Act from July 20, 2020, through any
adjournment pursuant to 18 U.S.C. § 3161(h)(7) on the basis that the interests of the defendant
and the public in a speedy trial are outweighed here by the ends of justice served by allowing the
         Case 1:19-cr-00710-SHS Document 45 Filed 07/17/20 Page 2 of 2

                                                                                        Page 2


defendants and the Government to secure a pre-trial disposition agreed upon among the parties at
a time that takes into cognizance the circumstances of the ongoing coronavirus pandemic.

                                              Respectfully,

                                              AUDREY STRAUSS
                                              Acting United States Attorney



                                        By:
                                              Thomas John Wright
                                              Assistant United States Attorney
                                              (212) 637-2295

Enclosures

cc: Andrew Dalack (Counsel to Defendant Hai Jiao Dai) (by ECF)
    Lawrence Schoenbach (Counsel to Defendant Xin Hui Zhou) (by ECF)
                                     The change of plea proceeding is adjourned to October 13, 2020,
                                     at 11:00 a.m. The trial of this action is adjourned to October 19,
                                     2020, at 9:30 a.m. Time is excluded from calculation under the
                                     Speedy Trial Act from today until October 13, 2020. The Court
                                     finds that the ends of justice served by this continuance outweigh
                                     the best interests of the public and the defendants in a speedy
                                     trial pursuant to 18 U.S.C. 3161(h)(7)(A).

                                     Dated: New York, New York
                                           July 17, 2020
